UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2011 FIRST FEDERAL OF NORTHERN MICHIGAN BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 0-31957 (Commission File Number) 38-0135202 (I.R.S. Employer Identification No.) 100 S. Second Ave., Alpena, Michigan 49707 (Address of principal executive offices) (989) 356-9041 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 18, 2011, First Federal of Northern Michigan Bancorp, Inc. (the “Company”) held its Annual Meeting of Shareholders.At the Annual Meeting, shareholders considered the election of directors and the ratification of independent registered public accountants.A breakdown of the votes cast is set forth below. 1. The election of directors For Withheld Broker non-votes James C. Rapin Martin A. Thomson 2.The ratification of the appointment of Plante & Moran, PLLC as the Company’sindependent registered public accountants for the year ending December 31, 2010. For Against Abstain Broker non-votes None Item 9.01Financial Statements and Exhibits (a)Financial Statements of businesses acquired.Not Applicable. (b)Pro forma financial information.Not Applicable. (c)Shell company transactions: None (d)Exhibits. None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FEDERAL OF NORTHERN MICHIGAN BANCORP, INC. Date: May 18, 2011 By: /s/Michael Mahler Michael Mahler President and Chief Operating Officer (Duly Authorized Representative)
